Citation Nr: 0517274	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 1974 to November 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for hepatitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that service medical records dated in 
November 1974 reported the veteran's complaints of headaches, 
stomach/liver problems, jaundice or hepatitis.  It appears 
that the examiner noted the veteran reported a history of 
hepatitis occurring the year before.  Current treatment 
records also note a history of hepatitis.  The AOJ has noted 
that the diagnosis is not in accord with VA standards.  
However, an examination to correct this deficiency was not 
ordered.

Furthermore, there is no medical opinion of record that has 
addressed whether there are current residuals from the 
veteran's hepatitis infection and, if so, whether the 
veteran's hepatitis was incurred in, or aggravated by, his 
active military service.  Therefore, this case must be 
remanded for a VA compensation examination to evaluate the 
veteran and provide a competent opinion regarding the 
existence of hepatitis, current residuals and etiology of the 
veteran's hepatitis, if any.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993); Duenas v. Principi, 18 Vet. App. 512, 518 (2004) 
(The duty to assist requires VA to obtain a medical opinion 
as to the relationship between an in-service event, injury, 
or symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

Lastly, the reasons for the determination of the AOJ are not 
clear.  It is not clear if the decision was based upon the 
fact that the veteran did not have hepatitis or that the 
diagnosis was not adequate for VA purposes or that it pre-
existed service and had not been aggravated therein.  There 
is no indication that the presumption of soundness was 
addressed or considered.


Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Contact the veteran and request that 
he identify all treatment for any 
hepatitis infection he incurred prior to 
his entry into active service in July 
1974.  He should be provided with the 
appropriate release forms and asked to 
complete and return these forms to VA.  
All identified physicians/facilities for 
which releases are received should be 
requested to submit the veteran's 
treatment records to VA.  All responses 
and/or evidence received should be 
incorporated into the claims file.

2.  The veteran should be scheduled for 
the appropriate a VA compensation 
examination.  Send the claims folder to 
the examiner for review.  All necessary 
tests should be conducted.  The examiner 
should be provided with the following 
instructions.

Based on a review of the medical history 
and testing, the examiner should provide 
answers to the following questions:

Does the veteran have hepatitis and/or 
any residuals from a prior hepatitis 
infection?  If so, please provide all 
appropriate diagnoses.  

If there is currently a hepatitis 
infection and/or residuals of hepatitis, 
is it at least as likely as not (i.e., 50 
percent probability or greater) that this 
infection and/or residuals were incurred 
during active military service?  What are 
the veteran's risk factors and when did 
they happen?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  A rationale of 
what evidence/history the examiner found 
more persuasive and less persuasive 
should be provided in the examination 
report.

3.  Finally, readjudicate the veteran's 
claim on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  The AOJ should 
specifically consider and address the 
presumption of soundness and concepts of 
aggravation.  The AOJ must clarify 
whether there is a determination that 
hepatitis preexisted service and if it 
preexisted service correctly address the 
presumption of soundness.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The veteran 
is hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




